2022 IL App (5th) 210261-U
            NOTICE
                                                                                           NOTICE
 Decision filed 02/25/22. The
                                                                                This order was filed under
 text of this decision may be               NO. 5-21-0261
                                                                                Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Peti ion for                                                   not precedent except in the
                                                IN THE                          limited circumstances allowed
 Rehearing or the disposition of
 the same.                                                                      under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

WILLIE EARL WILLIS and LACREESHA WILLIS,        )     Appeal from the
                                                )     Circuit Court of
      Plaintiffs-Appellees,                     )     St. Clair County.
                                                )
v.                                              )     No. 19-L-286
                                                )
THE ESTATE OF RANDALL J. KOELLER and            )
INSURANCE PLANNING AND                          )
MANAGEMENT, INC.,                               )     Honorable
                                                )     Christopher T. Kolker,
      Defendants-Appellants.                    )     Judge, presiding.
______________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court.
         Justices Welch and Wharton concurred in the judgment.

                                             ORDER

¶1       Held: The trial court did not abuse its discretion in denying the defendants’ intrastate
               forum non conveniens motions where the defendants did not establish that the
               private and public interest factors strongly weighed in favor of transferring the
               cause of action from St. Clair County to Washington County.

¶2       The plaintiffs, Willie Willis and Lacreesha Willis, filed an action in the circuit court of St.

Clair County, against the defendants, the Estate of Randall J. Koeller and Insurance Planning and

Management, Inc., and alleged that Willie Willis sustained severe injuries as a result of Randall J.

Koeller’s negligent operation of a motor vehicle. The defendants moved to transfer the case to

Washington County under the doctrine of intrastate forum non conveniens. The trial court found

that the defendants failed to meet their burden to show that the relevant private and public interest

factors strongly favored a transfer to Washington County and denied the motions to transfer. The
                                                   1
defendants petitioned for leave to appeal the ruling pursuant to Illinois Supreme Court Rule

306(a)(2), (a)(4) (eff. Oct. 1, 2020). This court granted leave to appeal, and for the reasons that

follow, we affirm.

¶3                                   I. BACKGROUND

¶4     On January 14, 2019, at approximately 3:58 p.m., Willie Willis and Randall Koeller were

involved in a motor vehicle accident in Washington County, Illinois. Just before the accident,

Willis was driving a 2002 Mack truck, traveling south on County Road 13 (CR-13), approaching

its intersection with County Road 6 (CR-6). Koeller was driving a 2011 Chevrolet Avalanche,

traveling west on CR-6, approaching CR-13. The vehicles collided in the intersection of CR-6 and

CR-13. At the time of the collision, there were stop signs posted at the intersection for motorists

traveling on CR-6. The only independent eyewitness, Kristina Brammeier, reported that the

Avalanche proceeded into the intersection, without stopping at the stop sign, and collided with the

Mack truck.

¶5     First responders from Washington County Ambulance Service were dispatched to the

scene. John Felchlia, the director of the Washington County Ambulance Service, arrived on the

scene about three minutes ahead of his ambulance crew. Felchlia initially assessed Koeller’s

condition and determined that Koeller had sustained fatal injuries. The ambulance crew arrived on

the scene while Felchlia was helping others place Willis on a backboard. Kevin Kirgan, a

paramedic with the Washington County Ambulance Service, evaluated Willis at the scene and

treated him during the trip to Washington County Hospital in Nashville, Illinois. Subsequently,

Willis was transferred to St. Louis University Hospital in St. Louis, Missouri, for further medical

treatment. Koeller sustained serious head injuries and died at the scene. Mark Styninger, the




                                                2
coroner of Washington County, was called to the scene. Styninger obtained samples of Koeller’s

blood for toxicology testing.

¶6     Trooper Neil Sloan, an officer with Illinois State Police, responded to the collision. After

conducting an initial assessment of the scene, Trooper Sloan requested assistance from the Illinois

State Police Accident Reconstruction Unit. Sergeant Bradley Brachear, a member of the accident

reconstruction unit, arrived at the scene approximately 45 minutes after the crash. Sergeant

Brachear mapped and photographed the crash site, collected evidence, and prepared an accident

reconstruction report.

¶7     On April 16, 2019, plaintiff Willie Willis filed a negligence action in the circuit court of

St. Clair County against the Estate of Randall J. Koeller (Estate). The plaintiff alleged that Randall

Koeller (decedent) operated his vehicle in a negligent manner in that, among other things, he failed

to stop at a posted stop sign and failed to yield to oncoming traffic, and thereby caused the collision.

Subsequently, the plaintiff amended his complaint, adding Insurance Planning and Management,

Inc. (IPM), as a defendant. The plaintiff alleged that at the time of the collision, the decedent was

engaged in the scope of his business as an agent of IPM, and that IPM was vicariously liable for

the decedent’s negligence. In the second amended complaint, the plaintiff’s wife, Lacreesha Willis,

was added as a plaintiff. She filed counts against the defendants for loss of consortium.

¶8      The Estate and IPM filed individual motions to transfer the case to Washington County

under the doctrine of intrastate forum non conveniens. The defendants claimed that Washington

County was the most convenient forum for the litigation. They pointed out that the accident

occurred in Washington County, and that any alleged negligent acts by the decedent were

committed in Washington County. The defendants also claimed that the plaintiffs filed their action

in a foreign forum that had no connection to the litigation. The defendants noted that the plaintiffs


                                                   3
were residents of Randolph County, that the decedent was a resident of Washington County, that

the decedent’s estate was being administered in Washington County, and that defendant IPM had

its principal place of business in Washington County. The defendants further claimed that

Washington County was more convenient for the witnesses. They pointed out that Kristina

Brammeier, the only known independent eyewitness, resided in Washington County, and that the

emergency medical responders and law enforcement officers were located in Washington County,

Perry County, and Clinton County. They asserted that of those witnesses who were outside of

Washington County, most lived or worked closer to Washington County than St. Clair County. In

addition, the defendants argued that the court docket in Washington County was less congested

than the docket in St. Clair County, and that the residents of Washington County had a greater

interest in deciding the case because the collision occurred in Washington County and involved

one of its residents. The defendants submitted several documents in support of their motions,

including the Illinois Traffic Crash Report, the Illinois State Police Traffic Crash Reconstruction

Report, Illinois County Caseload Statistics from the third quarter of 2020, and an affidavit of

Washington County Coroner Mark Styninger.

¶9      The plaintiffs filed a response in opposition to the defendants’ motions to transfer. The

plaintiffs argued that St. Clair County was a convenient forum with a genuine connection to the

litigation, and that the defendants failed to show that the relevant private and public interest factors

strongly favored transfer of the case to Washington County. They noted that the decedent’s wife,

Angela Koeller, was a resident of St. Clair County and a potential witness in the case. They also

noted Sergeant Brachear, the accident reconstruction officer, had his office in St. Clair County,

and that defendant IPM had two offices and carried on significant business in St. Clair County.

The plaintiffs asserted that Willie Willis had been treated and continued to receive treatment from


                                                   4
health care providers in St. Louis County, Missouri, and St. Clair County, Illinois. They claimed

that substantial evidence regarding the accident reconstruction and the plaintiffs’ injuries and

damages was located closer to St. Clair County than Washington County. The plaintiffs also

claimed that the case could be tried expeditiously and less expensively in St. Clair County.

¶ 10      The plaintiffs attached several documents in support of their position, including an affidavit

of Kristina Brammeier, a second affidavit from Coroner Styninger, and portions of the discovery

depositions of Angela Koeller, Sergeant Brachear, and Dr. Brett A. Taylor. The plaintiffs also

attached Willie Willis’s medical report from the Washington County Ambulance Service, a portion

of the deposition of John Felchlia, the accident reconstruction report from the Illinois State Police,

and the Illinois Courts’ Statistical Summary from 2019. The defendants then supplemented their

motion with the complete deposition transcripts of John Felchlia, Sergeant Brachear, and Dr.

Taylor.

¶ 11      As noted above, the defendants submitted an affidavit by Washington County Coroner

Mark Styninger, dated January 22, 2021, in support of their motions to transfer. In this affidavit,

Styninger stated that he was a resident of Washington County, and that his office was located in

Washington County. Styninger averred that his office had issued a postmortem toxicology report

on blood samples that he had taken from the decedent’s body. Styninger averred that if he was

called to testify, it would be “far more convenient, less disruptive to the execution of his duties as

coroner, and would assist the orderly administration of the office of coroner,” to appear in

Washington County.

¶ 12      The plaintiffs submitted a second affidavit of Coroner Styninger, dated June 15, 2021, in

support of their opposition to defendants’ motions to transfer. In his second affidavit, Styninger

stated that “all the information known by me relating to the death of Randall J. Koeller” was set


                                                    5
forth in the decedent’s death certificate and the postmortem toxicology report. Styninger asserted

that he had “no other information, knowledge or opinions other than those set forth in the certificate

of death and toxicology report.” He then stated, “In my judgment, calling me as a witness in this

matter would constitute a waste of my valuable time and resources as Washington County

Coroner.” The toxicology report and death certificate were attached to the second affidavit. The

toxicology report was issued by NMS Labs in Willow Grove, Pennsylvania. NMS Labs analyzed

the blood samples from the decedent and reported the results to Coroner Styninger. According to

the report, the decedent’s blood was negative for ethanol and other intoxicants. Styninger signed

the decedent’s death certificate. The death certificate indicated that the cause of death was massive

blunt force head trauma. It also indicated that no autopsy had been performed on the decedent’s

body.

¶ 13    Portions of the deposition of John Felchlia, the director of the Washington County

Ambulance Service, were offered by each party. In his deposition, Felchlia stated that he was a

resident of Clinton County, and that his office was located in Washington County. Felchlia testified

that he was responsible for day-to-day operations, budgeting, and scheduling. Felchlia responded

to the accident scene on January 14, 2019. He noted that Okawville Fire Chief Jim Russell,

Okawville Police Captain Kirk Reichmann, and an off-duty Nashville police officer had also

responded. Felchlia testified that he initially assessed the decedent and determined that the

decedent had sustained fatal injuries. Next, Felchlia helped place the plaintiff on a backboard to

prepare him for transport to the hospital. At that point, two medics from the Washington County

Ambulance Service arrived on the scene. Felchlia recalled that Kevin Kirgan, a paramedic, treated

Willie Willis at the scene and during the transport to the hospital. The second medic, Kyle Hagene,

a part-time emergency medical technician, drove the ambulance.


                                                  6
¶ 14   Felchlia testified that Kirgan had prepared the patient care report and had the most

knowledge regarding Willis’s injuries, condition, and treatment. Felchlia stated that Kirgan resided

in the southeastern corner of Washington County. Felchlia indicated that if Kirgan was called to

testify in person, there would be a need for scheduling coverage. He testified that from an

administrator’s point of view, it would be more convenient if Kirgan could testify in Washington

County because of “proximity to the employment.” He noted that it would keep day-to-day

operations “a little more intact because his personnel would be here.” The Washington County

Ambulance Service’s patient care record from the call on January 14, 2019, indicates that Kirgan

assessed and treated Willis during the trip to the hospital. Kirgan also prepared the patient care

record, documenting his observations of Willis’s condition and the treatment provided.

¶ 15   Portions of the deposition of Sergeant Bradley Brachear were provided by each party.

Sergeant Brachear testified that he was dispatched to the scene of the crash to provide accident

reconstruction. Sergeant Brachear mapped the crash scene and obtained photographs of the final

resting position of the vehicles, the roadway markings, and the general area where the crash

occurred. He later obtained crash data from the airbag control module in Koeller’s vehicle and the

engine control module in the Mack truck. Sergeant Brachear was asked whether it might be helpful

for a jury to visit to the scene of the collision. He replied that “it’s good for people to see the

locations of crashes if they are going to make an opinion of stuff.” He cautioned however, that “to

recreate the scenario,” an inspection should be done on a snowy day so that the white color of the

decedent’s vehicle could blend in with the snow on the ground, possibly obstructing the vision of

the Mack truck.

¶ 16   Sergeant Brachear stated that he resided in Clinton County and that his office was located

in St. Clair County. He recalled that he had been called to testify in his official capacity as a state


                                                  7
police officer in cases in St. Clair County, Marion County, and Johnson County. Sergeant Brachear

testified that if he was working at home, it would take approximately 30 minutes to drive to the

Washington County courthouse and approximately 35 to 40 minutes to drive to the St. Clair

County courthouse. If he was working in Belleville, then it would be easier to get to St. Clair

County.

¶ 17   Dr. Brett Taylor is a board-certified orthopedic surgeon and a solo practitioner with an

office in St. Louis County, Missouri. Dr. Taylor treated Willie Willis after the collision. He

performed surgeries on Willis’s cervical spine and lumbar spine. Dr. Taylor stated that if he had

to testify in person, an appearance in St. Clair County would result in a limited inconvenience, but

an appearance in Washington County would result in a big disruption to his practice. Dr. Taylor

acknowledged that video testimony would be more convenient no matter where the trial took place.

¶ 18   The plaintiffs attached an excerpt from the deposition of Angela Koeller in support of their

pleadings. Angela Koeller testified that she lives in New Athens, St. Clair County, Illinois. The

plaintiffs also attached portions of the Estate’s answers to venue interrogatories. Therein, Angela

Koeller provided information regarding the decedent’s travels on the day of the collision, and

information regarding the decedent’s work with his insurance customers in St. Clair County and

Washington County.

¶ 19   On July 7, 2021, the trial court held a hearing on the defendants’ forum non conveniens

motions. After considering the arguments of counsel, the pleadings, affidavits, depositions, and

other exhibits, the court found that the defendants failed to meet their burden to show that

Washington County was a more convenient forum for all parties. The court directed plaintiffs’

counsel to submit a proposed order and took the matter under advisement. Subsequently, the trial

court entered a written order denying the defendants’ motions to transfer the case to Washington


                                                 8
County. The order included an extensive analysis of the relevant private and public interest factors,

along with the court’s findings and conclusions.

¶ 20                                     II. ANALYSIS

¶ 21   On appeal, the defendants contend that the trial court abused its discretion in denying their

motions to transfer the case to Washington County. They argue that the trial court failed to properly

apply the criteria for a forum non conveniens motion. They claim that the court disregarded the

number of witnesses who resided or worked in Washington County and who would be

inconvenienced by a trial in St. Clair County, and that the court distorted the forum analysis by

improperly assessing the weight and credibility of the testimony of various witnesses.

¶ 22                      A. The Doctrine of Forum Non Conveniens

¶ 23   The Illinois venue statute provides that every action must be commenced in “the county of

residence of any defendant who is joined in good faith” or in “the county in which the transaction

or some part thereof occurred out of which the cause of action arose.” 735 ILCS 5/2-101 (West

2018). An Illinois corporation is a resident of any county in which it has its registered office or

other office or is doing business. 735 ILCS 5/2-102 (West 2018). The Illinois venue statute is

designed to ensure the action will be brought in a location that is either convenient to the defendant,

by providing for venue in the county of defendant’s residence, or convenient to potential witnesses

by allowing for venue where the cause of action arose. Langenhorst v. Norfolk Southern Ry. Co.,

219 Ill. 2d 430, 441 (2006). If more than one potential forum exists, the doctrine of

forum non conveniens may be invoked to determine the most appropriate forum. First American

Bank v. Guerine, 198 Ill. 2d 511, 515 (2002).

¶ 24   Forum non conveniens is an equitable doctrine founded upon considerations of

fundamental fairness and the sensible and effective administration of justice. Langenhorst, 219 Ill.


                                                   9
2d at 441. The doctrine allows the circuit court to decline jurisdiction in the exceptional case where

it appears that holding a trial in another forum, with proper jurisdiction and venue, would better

serve the ends of justice. Guerine, 198 Ill. 2d at 515. The circuit court is vested with considerable

discretion in determining whether to grant a forum non conveniens motion, and that determination

will be reversed on appeal only if the defendants show that the court abused its discretion in

balancing the relevant public and private interest factors. Langenhorst, 219 Ill. 2d at 441-42. A

circuit court abuses its discretion when no reasonable person would take the view adopted by the

circuit court. Langenhorst, 219 Ill. 2d at 442.

¶ 25   In evaluating a forum non conveniens motion, the circuit court must consider all of the

relevant private and public interest factors, without emphasizing any single factor. Langenhorst,

219 Ill. 2d at 443. Private interest factors include the convenience of the parties, the relative ease

of access to sources of testimonial, documentary, and real evidence, and all other practical

considerations that make the trial of a case easy, expeditious, and inexpensive. Langenhorst, 219

Ill. 2d at 443; Guerine, 198 Ill. 2d at 516. Public interest factors include the interest in deciding

controversies locally, the unfairness of imposing the expense of a trial and the burden of jury duty

on residents of a forum having little connection to the litigation, and the administrative difficulties

presented by adding litigation to already congested court dockets. Langenhorst, 219 Ill. 2d at 443-

44; Guerine, 198 Ill. 2d at 516-17.

¶ 26   The defendant has the burden to show that the relevant private and public interest factors

strongly favor transfer. Langenhorst, 219 Ill. 2d at 444. In considering whether the defendant has

met this burden, the circuit court must evaluate the total circumstances of the case. Guerine, 198

Ill. 2d at 518. The court does not weigh the private interest factors against the public interest

factors. Guerine, 198 Ill. 2d at 518. Each case must be considered on its own unique facts.


                                                  10
Langenhorst, 219 Ill. 2d at 443. Unless the balance of factors strongly favors a defendant’s choice

of forum, the plaintiff’s choice should rarely be disturbed. Langenhorst, 219 Ill. 2d at 444. With

these principles in mind, we consider whether the trial court abused its discretion in denying the

defendants’ motions to transfer this case to Washington County under the doctrine of

forum non conveniens.

¶ 27                            B. Plaintiff’s Choice of Forum

¶ 28   Initially, we consider what deference is due the plaintiffs’ choice of forum. The plaintiffs

are residents of Randolph County and the motor vehicle accident occurred in Washington County.

Because the plaintiffs’ chosen forum is neither the place of the plaintiffs’ residence, nor the site of

the accident, their choice of forum is entitled to somewhat less deference. Langenhorst, 219 Ill. 2d

at 448. Nevertheless, the plaintiffs’ chosen forum is entitled to some deference, and the battle over

forum begins with the plaintiffs’ choice in the lead. Guerine, 198 Ill. 2d at 521.

¶ 29                               C. Private Interest Factors

¶ 30   Turning to the private interest factors, the first consideration is the convenience of the

parties. The defendants must show that the plaintiffs’ chosen forum is inconvenient to them and

that another forum is convenient to all parties. Langenhorst, 219 Ill. 2d at 444. In doing so, the

defendants may not argue that a trial in the plaintiff’s chosen forum would be inconvenient to the

plaintiff. Langenhorst, 219 Ill. 2d at 444.

¶ 31   The defendants contend that the trial court abused its discretion in finding that the

convenience factor did not strongly favor transfer to Washington County. They claim that when

the trial court considered whether St. Clair County was inconvenient to IPM, the court placed too

much weight on the amount of business that IPM conducted in St. Clair County. We disagree. In

their pleadings, the defendants claimed that St. Clair County had no connection to the litigation


                                                  11
and that it was an inconvenient forum for the parties. In its order, the trial court found that IPM

had a practical connection to St. Clair County. The court noted that IPM was a company that

operated as an independent insurance agency, that it had two offices in St. Clair County, and that

it conducted substantial business in St. Clair County. The court further found that IPM had not

shown that it would be inconvenient for its representatives to attend a trial in St. Clair County. The

court then considered the Estate’s claim that it would be inconvenient to litigate this case in St.

Clair County. The court noted that Angela Koeller was the decedent’s wife and the executor of his

estate, and that she resided in St. Clair County. The court rejected the suggestion that Angela

Koeller was only a nominal party representative. In addition to the disputed issues regarding the

decedent’s negligence, there is also a genuine dispute about whether the decedent was acting in

the scope of his agency relationship with IPM at the time of the accident. According to the record,

Angela Koeller, the executor of the Estate, has some knowledge regarding the agency issue. The

defendants have not offered any affidavits or testimony from the executor of Estate or

representatives of IPM, stating that a trial in St. Clair County would be inconvenient for them.

Based on this record, the trial court did not abuse its discretion in finding that the convenience

factor did not strongly favor transfer to Washington County.

¶ 32   The next consideration is the relative ease of access to sources of testimonial, documentary,

and real evidence. The parties have identified several witnesses who are expected to testify in this

case. Angela Koeller, a potential liability witness, resides in St. Clair County. Kristina Brammeier,

the independent eyewitness, resides in Washington County. Kevin Kirgan, the paramedic who

attend to Willie Willis, resides in Washington County.

¶ 33   Illinois State Trooper Neil Sloan works out of Illinois State Police District 13 in Perry

County, and his residential address is unknown. Illinois State Police District 13 is approximately


                                                 12
33 miles from the Washington County courthouse and 64.5 miles from St. Clair County. Sergeant

Brachear performed the accident reconstruction. His office is in Belleville, and his residence is in

Clinton County. Brachear testified that if he was working at home, he would have a 30-minute

drive to the courthouse in Washington County, and a 35- to 40-minute drive to the courthouse in

St. Clair County. If he was working in Belleville, then it would be easier to get to St. Clair County.

¶ 34   Coroner Styninger is a resident of Washington County, and his office is located in

Washington County. In his initial affidavit, Styninger stated that if called to testify, it would be

“far more convenient” and “less disruptive to the execution of my duties as coroner,” to appear in

Washington County. However, in his subsequent affidavit, Styninger stated he had no knowledge

or opinions about the case other than those set forth in the decedent’s death certificate and the

toxicology report. Styninger also stated that in his judgment, calling him as a witness “would

constitute a waste of my valuable time and resources as Washington County Coroner.”

Considering both affidavits together, it appears that Coroner Styninger would be inconvenienced

by having to testify in either county.

¶ 35   John Felchlia, the director of the Washington County Ambulance Services, stated that there

would be a need for scheduling coverage if his paramedic, Kevin Kirgan, was called to testify in

person. Felchlia stated that it would be more convenient from an administrative point of view if

Kirgan testified in Washington County.

¶ 36   Neither party identified any potential witnesses from the Washington County Hospital

where Willis was initially treated. The plaintiffs have identified three treating physicians and a

treating psychologist, all of whom have offices in St. Louis County. One of those physicians, Dr.

Taylor, stated that he could attend a trial in St. Clair County, with minimal inconvenience, but that

travel to Washington County would greatly disrupt his medical practice. In addition, the plaintiffs


                                                 13
have identified two current treating physicians whose offices are in St. Clair County, and a long-

time family physician whose office is in St. Clair County.

¶ 37   In sum, the witnesses who have been identified are scattered among several counties in

southern Illinois and St. Louis County, Missouri, and there is no predominant connection to either

forum. The independent eyewitness resides in Washington County, and a liability witness resides

in St. Clair County. The aforementioned first responders in this case either reside or work in

Washington County, Perry County, Clinton County, or St. Clair County. The plaintiffs’ medical

care providers are located in St. Louis County, Missouri, and St. Clair County. Washington County

and St. Clair County are adjoining counties, and regardless of where the trial is held, some

witnesses will likely be required to travel.

¶ 38   The documentary evidence, including the accident reconstruction report, the medical

records of Willie Willis, and the death certificate and toxicology report of the decedent, can be

electronically distributed and easily produced in either forum. The same is true for any relevant

corporate records of IPM.

¶ 39   Upon considering the affidavits, deposition testimony, and other exhibits, the defendants

have not demonstrated that access to the testimonial and documentary evidence favors Washington

County. Thus, we do not find that the trial court abused its discretion in determining that this factor

does not strongly favor transfer to Washington County.

¶ 40   Another private interest factor is the possibility of viewing the scene of the collision, if

appropriate. In analyzing this factor, the trial court found that the possibility of viewing the scene

would be available to jurors in both counties. The court also found that the trip for jurors in St.

Clair County would be 11.5 miles longer than for jurors in Washington County, and that this

consideration tipped slightly in favor of the Washington County forum. Next, the court recognized


                                                  14
that the accident occurred more than two years ago, and that it would be nearly impossible to

replicate pertinent environmental conditions that existed on the date of the accident, such as the

presence of snow and the absence of crops in the fields. The record shows that the Illinois State

Police mapped the crash site and took photographs to document the scene within a few hours after

the crash. Thus, documentary evidence of the crash scene would be available to present to the

factfinders should either party choose to do so. The trial court did not abuse its discretion in

concluding that this factor does not strongly favor transfer to Washington County.

¶ 41   Next, consideration is given to the remaining private interest factors regarding the

availability of the compulsory process, the costs to obtain the attendance of witnesses, and other

practical considerations that make the trial of a case easy, expeditious, and inexpensive. In this

case, all of the in-state witnesses that have been identified by the parties are subject to subpoena

in either county. Additionally, IPM and its officers, directors, and employees may be compelled

to appear and produce documents through a notice under Illinois Supreme Court Rule 237(b) (eff.

Oct. 1, 2021). Four of the plaintiffs’ medical care providers are located in St. Louis County,

Missouri, and are outside of the compulsory process of Illinois courts. The plaintiffs’ medical care

providers are located in St. Louis County, and St. Clair County, but there is no specific evidence

in the record regarding their hourly fees for trial testimony. At present, no retained experts have

been identified. Based on the information in the record, it is unlikely that an overnight stay would

be required for any of the witnesses that have been identified. Plaintiffs’ counsel and IPM’s counsel

are located in Madison County, and the Estate’s counsel is located in Marion County. Although

the location of counsel is accorded little weight, it is one of the practical considerations regarding

the trial of a case. Based upon this record, we do not find that the trial court abused its discretion




                                                 15
in concluding that these other practical considerations do not strongly favor transfer to Washington

County.

¶ 42                               D. Public Interest Factors

¶ 43   Turning to the public interest factors, we will consider together the interest in deciding

localized controversies locally and the burden of imposing jury duty and the expenses of a trial

upon of a county with little connection to the controversy. This case involves a motor vehicle

accident that occurred in Washington County. One of the drivers was a resident of Washington

County, and his negligence is at issue. Thus, Washington County has a local interest in resolving

the case. This case also involves the derivative liability of IPM. IPM is a resident of and has offices

in St. Clair County. The decedent was an agent of IPM at the time of the accident. IPM’s agents

operate motor vehicles on the roads of St. Clair County and Washington County in the course of

doing business. Thus, St. Clair County and Washington County have similar interests in ensuring

that IPM’s agents operate their vehicles safely on its roadways. Under the facts and circumstances,

it would not be unfair to impose the burden of jury service and the expense of a trial on the citizens

of either county. Thus, the trial court did not abuse its discretion in concluding that though these

factors tip in favor of Washington County, they do not strongly favor transfer to Washington

County.

¶ 44   Finally, we consider the administrative concerns regarding congested court dockets. In

their motions to transfer, the defendants presented very little argument on this factor. The

defendants argued as follows, “Congestion favors Washington County over St. Clair County and

court administration tells us it is more reasonable to burden the residents of Washington County

to participate in jury duty on cases that arise solely in their jurisdiction,” and they attached the

“Civil and Domestic Relations Caseload Statistics by County” for the third quarter of 2020. In


                                                  16
response, the plaintiffs argued, “The statistics from the Annual Report of the Illinois Courts

showed that St. Clair County is both more efficient and that the judges in St. Clair County are more

experienced in cases involving significant damages,” and in support, attached the “Illinois Courts

Statistical Summary” from 2019. The defendants offered the statistics for the third quarter of 2020

to show that there were more civil cases pending in St. Clair County than in Washington County

at that time. However, the defendants presented no evidence to show that the pending case would

be resolved more quickly in Washington County. Our supreme court has stated that court

congestion is a relatively insignificant factor, particularly where the record does not reveal that the

other forum would actually resolve the case more quickly. See Langenhorst, 219 Ill. 2d at 451-52;

Guerine, 198 Ill. 2d at 517. Here, the trial court indicated that upon the request of the litigants, this

case could get to trial quickly. The trial court is in the best position to consider any administrative

problems in relation to its own docket and its ability to try the case in an expeditious manner.

Langenhorst, 219 Ill. 2d at 451. Thus, the trial court did not abuse its discretion in finding that this

factor does not favor transfer to Washington County.

¶ 45                                   III. CONCLUSION

¶ 46    Before the plaintiff can be deprived of his chosen forum, the balance of factors must

strongly favor transfer. Guerine, 198 Ill. 2d at 526. This is not such a case. This is a case in which

the potential trial witnesses are scattered among several counties, and no single county enjoys a

predominant connection to the litigation. The trial court carefully considered all of the relevant

public and private interest factors and concluded that the defendants failed to meet their burden to

show that the balance of factors strongly favored transfer of this case to Washington County. After

reviewing the record, we cannot say that no reasonable person would have taken the view adopted




                                                   17
by the trial court. Therefore, we conclude that the trial court did not abuse its discretion in denying

the defendants’ motions to transfer based on intrastate forum non conveniens.

¶ 47   Accordingly, the order of the circuit court of St. Clair County is affirmed.



¶ 48   Affirmed.




                                                  18